        Case 1:20-cr-00224-RBJ Document 2 Filed 07/23/20 USDC Colorado Page 1 of 1
7/14/2020 12:49:10 PM CT          U.S. Bank           +18167349942        P. 1 of 1




    AO 455 (Rev. 0l/09) Waiver of'l!ll Indictment


                                            UNITED STATES DISTRICT COURT
                                                               for the
                                                    STATE OF COLORADO

                       United States ofAmerica                  )
                                  v.                            )    Case No. 20-cr-224-RBJ
                             KOLE MILNER                        )
                                                                )
                                  Defe11da11t                   )

                                                    WAIVER OF AN INDICTMENT

            I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
    year. I was advised jn open court of my rjghts and the nature of the proposed charges against me.

           After receiving this advice, T waive my right to prosecution by indictment and consent to prosecution by
    information.



    Date:·   ·7/I li / lo
                                                                                         Defe11dqnt :� signatul'e



                                                                                                                      ·<t:,
                                                                                   Sig11at11re ofdttfe11da11t'.� atlorm,y.


                                                                         (SL\   "S:L--�""..!..-----1             ·-----�
                                                                                Printed name ofdejemla11t •.� attm·11ey




                                                                                           Judge :v sig11alun2



                                                                                    Judge's pri11lm na,ne and iUlc:
